Title: From Benjamin Franklin to the Judges of the Admiralty of Dunkirk, 12 May 1780
From: Franklin, Benjamin
To: Judges of the Admiralty of Dunkirk


Gentlemen
Passy, may 12. 1780.
By the Declaration and report to me made by the honble. Captain Cottineau de Kerloguen who commanded the Pallas frigatte in the late Cruise of the American Squadron under the Orders of the honble. Commodore John Paul Jones Esqre, Commissioned by the Congress of the United States of America, a Copy of which Declaration, verified by the said commodore, I here with send you. It appears to me that the English Ship of War, called the Countess of Scarborough therein mentioned to be met with when convoying a fleet of the same Nation from the Baltick, and taken by the Pallas is undoubtedly a good  prize being taken from the Enemies of the United States of America. And I do accordingly hereby desire of you that you would proceed to the sale of the aforesaid Prize, in conformity to his Majestys Regulation of Septr. 27th. 1778.
I have the honour to be &c.
To the Judges of the Admiralty at Dunkerque.
